DETAILED ACTION
Claims 1-20 were rejected in the Office Action mailed on 05/20/2021. 
Applicant’s response filed 07/28/2021 is acknowledged.  In the response applicant amended claims 1-4, 6, 11-14 and 16.  Claims 1-20 are pending.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 08/02/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered where lined through.  It appears for the non-considered listing that the publication number and the application number was somehow misconstrued for the JP based documents thus  JP 56-189769, JP 58-110633, JP 60-13550 were not provided.  For FR 2015889, a legible foreign patent document was not provided.  For DE 1104195, no English abstract or what caused it to be listed was provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-8, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in Abend (US 2014/0170598) in view of Spohn et al. (WO 2003011231 A1, WO 03/011231 A1).
The examiner has previously provided a machine translation of WO 2003011231 A1.  The citations herein refer to the provided translation

In regards to claim 1, Abend teaches a paramagnetic (i.e., non-magnetic) cobalt-dental alloy [Abstract, 0114].  The alloy consists of cobalt in the amount of 36 through 46.5 wt. % [0114].  This overlaps the claimed range.  The alloy further consists of a combined amount of Ru and Pt in an amount of 25-30 wt. % and 22.5-28 wt. % Cr [0114].  This overlaps combined amount of Ru and Pt and the amount of Cr.  The alloy does not comprise Pd.
Abend does not teach a specific range for Ru.
Spohn teaches a cobalt-dental alloy comprising 20-30 wt. % of a combination of Pt and Ru wherein the Pt is in a greater portion [Abstract, Claims 1, 4-6].  The alloy further includes 1-35 wt. % chromium [Claims 8-9].  The amount of cobalt is 45-55 wt. % [Claim 10].     Spohn teaches that Ru is added at 7-13 wt. % [Pg. 3].  These ranges overlap the claimed ranges for the elements and the combination of Pt and Ru.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured that the cobalt dental alloy of Abend comprises 7-13 wt. % Ru as taught by Spohn.  One would have been motivated to do so by the positive effect of the Ru on the alloy’s ductility.  
The overall teachings of modified Abend is a dental alloy comprises 36-46.5 wt. % Co; 20.5-28 wt. % Cr, 7-12 wt. % Ru and (30-12=18; 30-7=23) 18-23 wt. % Pt.  
The coefficient of thermal expansion is 14.4 through 14.6 x 10−6K−1 in a range from 25 through 500° C [0122].  This range is encompassed by the claimed range. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	In regards to claim 2, Abend further teaches that the alloy includes 6.5-10 wt. % Mo [0114]. This range overlaps the claimed range.

	In regards to claim 3, Modified Abend teaches the limitations of claim 2 as set forth above.  Modified Abend further teaches the alloy has 7-13 wt. % Ru [Pg. 3 of Spohn].  This range overlaps the claimed range.

In regards to claim 4, Abend further teaches that the alloy includes 0-1.5 wt. % of iron or nickel [0101]. This range overlaps the claimed range.

In regards to claim 5, Abend teaches the alloy further consists of a combined amount of Ru and Pt in an amount of 25-30 wt. % [0114].  
Given that Abend discloses the a sum of Pt and Ru, 25-30, that overlaps the presently claimed amount of 25, it therefore would be obvious to one of ordinary skill in the art, to use the claimed sum of 25, which is both disclosed by Abend and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

In regards to claims 7-8, Abend further teaches the coefficient of thermal expansion is 14.4 through 14.6 x 10−6K−1 in a range from 25 through 500° C [0122].  This range overlaps the claimed range. 

In regards to claim 10, Abend further teaches the alloy has a tensile strength in the range of 800 to 1250 MPa [0122].  This overlaps the claimed range.  A Vickers hardness of 300 to 380 Hv [0122].  This overlaps the claimed range.  An elongation of over 2% [0122].  This range overlaps the claimed range.
Abend does not teach the young’s modulus of the alloy.  However, Abend teaches an alloy which overlaps in composition and other physical properties thus it is expected to have substantially similar range of young’s modulus to that of the claimed range.  
In re Best, 562 F.2d 1252, 1255 (CCPA 1977): 
 “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.”  


In regards to claim 11, Abend teaches a paramagnetic (i.e., non-magnetic) cobalt-dental alloy for the production of metallic components such as a dental structure [Abstract, 0001, 0114].  The alloy consists of cobalt in the amount of 36 through 46.5 wt. % [0114].  This overlaps the claimed range.  The alloy further consists of a combined amount of Ru and Pt in an amount of 25-30 wt. % and 22.5-28 wt. % Cr [0114].  This overlaps combined amount of Ru and Pt and the amount of Cr.  The alloy does not comprise Pd.
Abend does not teach a specific range for Ru.
Spohn teaches a cobalt-dental alloy comprising 20-30 wt. % of a combination of Pt and Ru wherein the Pt is in a greater portion [Abstract, Claims 1, 4-6].  The alloy further includes 1-35 wt. % chromium [Claims 8-9].  The amount of cobalt is 45-55 wt. % [Claim 10].     Spohn teaches that Ru is added at 7-13 wt. % [Pg. 3].  These ranges overlap the claimed ranges for the elements and the combination of Pt and Ru.
Spohn teaches that Ru is added at 7-13 wt. % in order to have a positive effect on the ductility of the alloy [Pg. 2].

The overall teachings of modified Abend is a dental alloy comprises 36-46.5 wt. % Co; 20.5-28 wt. % Cr, 7-12 wt. % Ru and (30-12=18; 30-7=23) 18-23 wt. % Pt.  
The coefficient of thermal expansion is 14.4 through 14.6 x 10−6K−1 in a range from 25 through 500° C [0122].  This range is encompassed by the claimed range. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 12, Abend further teaches that the alloy includes 6.5-10 wt. % Mo [0114]. This range overlaps the claimed range.

	In regards to claim 13, Modified Abend teaches the limitations of claim 12 as set forth above.  Modified Abend further teaches the alloy has 7-13 wt. % Ru [Pg. 3 of Spohn].  This range overlaps the claimed range.

In regards to claim 14, Abend further teaches that the alloy includes 0-1.5 wt. % of iron or nickel [0101]. This range overlaps the claimed range.

In regards to claim 15, Abend teaches the alloy further consists of a combined amount of Ru and Pt in an amount of 25-30 wt. % [0114].  
Given that Abend discloses the a sum of Pt and Ru, 25-30, that overlaps the presently claimed amount of 25, it therefore would be obvious to one of ordinary skill in the art, to use the claimed sum of 25, which is both disclosed by Abend and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

In regards to claims 17-18, Abend further teaches the coefficient of thermal expansion of the alloy is  14.4 through 14.6 x 10−6K−1 in a range from 25 through 500° C [0122].  This range overlaps claimed ranges. 

In regards to claim 20, Abend further teaches the alloy has a tensile strength in the range of 800 to 1250 MPa [0122].  This overlaps the claimed range.  A Vickers hardness of 300 to 380 Hv [0122].  This overlaps the claimed range.  An elongation of over 2% [0122].  This range overlaps the claimed range.
Abend does not teach the young’s modulus of the alloy.  However, Abend teaches an alloy which overlaps in composition and other physical properties thus it is expected to have substantially similar range of young’s modulus to that of the claimed range.  
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): 
 “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the   

Allowable Subject Matter

Claims 6, 9, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Abend is the closest prior art.  Abend does not teach the alloy composition set forth in claims 6 and 16 and no teaching or suggestion was found within the art to adapt the composition to meet the limitation.  The liquidus temperature for the alloys of Abend are lower than the claimed ranges set forth in claims 9 and 19. 

Response to Arguments

The 112 d rejections of claims 2-4 and 12-14 are withdrawn based upon the submitted claim amendments.
Applicant’s arguments, see Pgs. 1-5 filed 07/28/2021, with respect to the rejections of claims 1-20 under Spohn in view of Prasad have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       





/ELIZABETH COLLISTER/Examiner, Art Unit 1784